   Case 4:19-cv-00261-RSB-CLR Document 30 Filed 06/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 THE FORD PLANTATION,

                Plaintiff,                                 CIVIL ACTION NO.: 4:19-cv-261

        v.

 NEW YORK MARINE AND GENERAL
 INSURANCE COMPANY; and HARTFORD
 STEAM BOILER INSPECTION AND
 INSURANCE COMPANY,

                Defendants.

                                           ORDER

       On March 24, 2020, upon notice from the parties that this case had settled, the Court

administratively closed this case but provided the parties a sixty-day period to present, at their

option, a dismissal judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2), incorporating

the settlement terms so the Court could retain jurisdiction to enforce the agreement. (Doc. 27.)

More than sixty days have passed without the parties having filed such a dismissal judgment or

having made such a request. Instead, the parties have filed a simple Joint Stipulation of Dismissal

of all claims with prejudice in accordance with Rule 41(a)(1)(A)(ii). (Doc. 29.) The Court thus

DIRECTS the Clerk to REOPEN this action and to TERMINATE all pending motions;

DISMISSES the action with prejudice; and DIRECTS the Clerk to CLOSE the case.

       SO ORDERED, this 29th day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
